Exhibit 10.24

 

Execution Copy

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is made as of November 16, 2016
(the “Effective Date”), by and between HTG Molecular Diagnostics, Inc., a
Delaware corporation (the “Company”), and QIAGEN North American Holdings, Inc.,
a California corporation (the “Purchaser”).

Whereas, the Company wishes to sell to the Purchaser, and the Purchaser wishes
to purchase from the Company, shares of the Company’s common stock, par value
$0.001 per share (“Common Stock”), on the terms and subject to the conditions
set forth in this Agreement.

Agreement

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchaser hereby agree as follows:

1.

Definitions

Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth below:

1.1“Action” has the meaning set forth in Section 3.12.

1.2“Affiliate” means, with respect to any Person, another Person that controls,
is controlled by or is under common control with such Person.  A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.  Without limiting the generality of the foregoing, a
Person shall be deemed to control another Person if any of the following
conditions is met:  (i) in the case of corporate entities, direct or indirect
ownership of more than 50% of the stock or shares having the right to vote for
the election of directors, and (ii) in the case of non-corporate entities,
direct or indirect ownership of more than 50% of the equity interest with the
power to direct the management and policies of such non-corporate entities.  For
the purposes of this Agreement, in no event will the Purchaser or any of its
Affiliates be deemed Affiliates of the Company or any of its Affiliates, nor
will the Company or any of its Affiliates be deemed Affiliates of the Purchaser
or any of its Affiliates.

1.3“Board Approval” means, with respect to a specified matter or action, the
approval of such matter or action by at least a majority of the members of the
Company’s Board of Directors at a duly authorized meeting of the Company’s Board
of Directors or pursuant to an action taken by unanimous written consent of the
Company’s Board of Directors.

1.4“Change of Control” will occur if: (a) any Third Party acquires directly or
indirectly the beneficial ownership of any voting security of the Company, or if
the percentage ownership of such person or entity in the voting securities of
the Company is increased through stock redemption, cancellation or other
recapitalization, and immediately after such acquisition

 

--------------------------------------------------------------------------------

 

or increase such Third Party is, directly or indirectly, the beneficial owner of
voting securities representing more than 50% of the total voting power of all of
the then outstanding voting securities of the Company; (b) a merger,
consolidation, recapitalization, or reorganization of the Company is
consummated, other than any such transaction which would result in stockholders
or equity holders of the Company immediately prior to such transaction owning at
least 50% of the outstanding securities of the surviving entity (or its parent
entity) immediately following such transaction; (c) the stockholders or equity
holders of the Company approve a plan of complete liquidation of the Company, or
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets, other than any such sale or disposition to an
Affiliate of the Company or to an entity of which more than 50% of the combined
voting power of its voting securities are beneficially owned by stockholders of
the Company in substantially the same proportions as their beneficial ownership
of the outstanding voting securities of the Company immediately prior to such
sale or disposition; or (d) individuals who, as of the date hereof, constitute
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors of the
Company (provided, however, that any individual becoming a director subsequent
to the date hereof whose election or appointment, or nomination for election by
the Company’s stockholders, was approved or recommended by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board of Directors of the Company).

1.5“Closing” means the First Tranche Closing or the Second Tranche Closing, as
applicable.

1.6“Closing Date” means the First Tranche Closing Date or the Second Tranche
Closing Date, as applicable.

1.7“Common Stock Equivalents” means any options, warrants or other securities or
rights convertible into or exercisable or exchangeable for, whether directly or
following conversion into or exercise or exchange for other options, warrants or
other securities or rights, shares of Common Stock (collectively, “Convertible
Securities”), or any swap, hedge or similar agreement or arrangement that
transfers in whole or in part, the economic risk of ownership of, or voting or
other rights of, shares of Common Stock.

1.8“Disposition” or “Dispose of” means any (i) pledge, sale, contract to sell,
sale of any option or contract to purchase, purchase of any option or contract
to sell, grant of any option, right or warrant for the sale of, or other
disposition of or transfer of any shares of Common Stock, or any Common Stock
Equivalents, including, without limitation, any “short sale” or similar
arrangement, or (ii) swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of shares of Common Stock, whether any such swap or transaction is
to be settled by delivery of securities, in cash or otherwise.

1.9“Evaluation Date” has the meaning set forth in Section 3.8.

2.

--------------------------------------------------------------------------------

 

1.10“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

1.11“FDA” has the meaning set forth in Section 3.17(a).

1.12“FDA Law and Regulations” has the meaning set forth in Section 3.17(a).

1.13“First Tranche Closing” means the closing of the sale and purchase of the
First Tranche Shares.

1.14“First Tranche Closing Date” means the Effective Date or such other date or
time as the Company and the Purchaser may mutually agree.

1.15“First Tranche Purchase Price” means the product of (x) the number of shares
of Common Stock to be purchased under this Agreement at the First Tranche
Closing, as determined in accordance with the definition of “First Tranche
Shares” set forth below, multiplied by (y) the Share Price.

1.16“First Tranche Shares” means the number of shares of Common Stock to be
purchased under this Agreement at the First Tranche Closing, which shall be
equal to (i) $2,000,000 divided by (ii) the Share Price, rounded down to the
nearest whole number; provided that in no event shall such number of shares
exceed 19.9% of the issued and outstanding shares of Common Stock of the Company
as of immediately after the First Tranche Closing.

1.17“Governmental Authority” means any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

1.18“HTG Qualified Financing” means the first financing consummated by the
Company after the Effective Date in which the Company sells shares of Common
Stock and/or shares of Preferred Stock for an aggregate purchase price of at
least $12,000,000, before deduction of any underwriting or similar commissions,
compensation or concessions paid or allowed by the Company in connection with
such transaction and without deduction of any expenses payable by the Company,
and including, for the avoidance of doubt, any such sale to an Affiliate of the
Company that is done on an arm’s length basis.

1.19“Intellectual Property Rights” has the meaning set forth in Section 3.14.

1.20“Liens” means a lien, charge, pledge, security interest, encumbrance, right
of first refusal, preemptive right or other restriction.

1.21“Lock-Up Term” has the meaning set forth in Section 8.2.

1.22“Material Adverse Effect” means a material adverse effect upon the business,
assets, properties, operations, condition (financial or otherwise) or results of
operations of the

3.

--------------------------------------------------------------------------------

 

Company and its Subsidiaries, taken as a whole, or in the Company’s ability to
perform its obligations under this Agreement.

1.23“Permitted Transferee” means (i) an Affiliate of the Purchaser that is
wholly owned, directly or indirectly, by the Purchaser, or (ii) an Affiliate of
the Purchaser that wholly owns, directly or indirectly, the Purchaser.

1.24“Person” means any individual, limited liability company, partnership, firm,
corporation, association, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

1.25“Qualified Financing Purchase Price” means (i) with respect to any sale of
shares of Common Stock in the HTG Qualified Financing, the price per share at
which shares of Common Stock are sold, (ii) with respect to any sale of shares
of Preferred Stock in the Qualified Financing, the price per share determined by
dividing (a) the aggregate purchase price paid for such shares of Preferred
Stock by (b) the aggregate number of shares of Common Stock issuable upon
conversion of such shares of Preferred Stock (determined as of the closing of
the HTG Qualified Financing without regard to any limitations on conversion that
relate to Nasdaq Listing Rule 5635 or a holder’s beneficial ownership of Common
Stock), reduced to reflect the reasonable value of preferential rights of such
shares of Preferred Stock over the Common Stock, and (iii) with respect to any
sale of shares of both Common Stock and Preferred Stock in the HTG Qualified
Financing, the weighted average of the Qualified Financing Purchase Price
determined in accordance with the foregoing clauses (i) and (ii), respectively,
based on aggregate purchase price for shares of Common Stock and Preferred Stock
sold in such HTG Qualified Financing.

1.26“SEC” means the United States Securities and Exchange Commission.

1.27“SEC Filings” means all reports, forms, statements and other documents filed
by the Company with the SEC since May 5, 2015 pursuant to the requirements of
the Exchange Act, including material filed pursuant to Section 13(a) or 15(c) of
the Exchange Act, in each case, together with all exhibits, supplements,
amendments and schedules thereto, and all documents incorporated by reference
therein.

1.28“Second Tranche Closing” means the closing of the sale and purchase of the
Second Tranche Shares.

1.29“Second Tranche Closing Date” has the meaning set forth in Section 2.4.

1.30“Second Tranche Purchase Price” means the product of (i) the number of
Second Tranche Shares, as determined in accordance with the definition set forth
below, multiplied by (ii) the Qualified Financing Purchase Price.

1.31“Second Tranche Shares” means the number of shares of Common Stock to be
purchased under this Agreement at the Second Tranche Closing, which shall be
equal to (i) $2,000,000 divided by (ii) the Qualified Financing Purchase Price,
rounded down to the nearest whole number; provided that in no event shall such
number of shares, collectively with the

4.

--------------------------------------------------------------------------------

 

number of First Tranche Shares, exceed (A) if and only if the weighted-average
price per share of Common Stock purchased at the First Tranche Closing and to be
purchased at the Second Tranche Closing would be less than the greater of (x)
the most recently reported consolidated closing bid price of the Common Stock
(as reported on the Nasdaq Stock Market) prior to the execution of this
Agreement and (y) the Company’s most recently reported net tangible book value
per share prior to the date of this Agreement (the “Nasdaq 20% Limitation”),
19.9% of the issued and outstanding shares of Common Stock of the Company as of
immediately prior to the execution of this Agreement and (B) 19.9% of the issued
and outstanding shares of Common Stock of the Company as of immediately after
the issuance of the Second Tranche Shares (the “Nasdaq Change of Control
Limitation” and together with the Nasdaq 20% Limitation, the “Nasdaq
Limitations”).  In the event either the Nasdaq 20% Limitation or Nasdaq Change
of Control Limitation applies, the number of shares of Common Stock that shall
constitute the Second Tranche Shares shall be appropriately reduced to the
maximum number of shares of Common Stock that may be issued under this Agreement
in the Second Tranche Closing without violating either of the Nasdaq
Limitations.

1.32“Securities Act” means the United States Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

1.33“Shares” means the number of shares of Common Stock to be purchased under
this Agreement, which shall include the First Tranche Shares and the Second
Tranche Shares, as applicable.

1.34“Shares of Then Outstanding Common Stock” means, at the time of
determination, the then issued and outstanding shares of Common Stock, as well
as all capital stock that, as a result of any stock split, stock dividend or
reclassification of Common Stock, is distributable (without any further action
by the Company’s Board of Directors or stockholders) on a pro rata basis to all
holders of Common Stock.

1.35“Share Price” means $2.40.

1.36“Standstill Term” has the meaning set forth in Section 7.2.

1.37“Subsidiary” means any subsidiary of the Company and shall, where
applicable, also include any direct or indirect subsidiary of the Company formed
or acquired after the date hereof.

1.38“Third Party” means any Person (other than a Governmental Authority) other
than the Purchaser, the Company or any of their respective Affiliates.

2.

Agreement to Sell and Purchase.

2.1Authorization of Shares.  The Company has authorized the sale and issuance to
the Purchaser of the Shares under the terms and conditions of this Agreement.

2.2Sale and Issuance of Common Stock.  On the basis of the representations and
warranties herein, and upon the terms and subject to the conditions hereof, the
Purchaser agrees to purchase from the Company, and the Company agrees to issue
and sell to the Purchaser, (i) at

5.

--------------------------------------------------------------------------------

 

the First Tranche Closing, the First Tranche Shares at a price per share equal
to the Share Price, and (ii) at the Second Tranche Closing, the Second Tranche
Shares at a price per share equal to the Qualified Financing Purchase Price.

2.3First Tranche Closing.  Subject to the satisfaction or waiver of the
conditions set forth herein, the First Tranche Closing shall take place on the
First Tranche Closing Date at the offices of Cooley llp, 4401 Eastgate Mall, San
Diego, California 92121 or at such other place as the Company and the Purchaser
may agree in writing.  At the First Tranche Closing, the Company shall instruct
its transfer agent to credit the First Tranche Shares in book entry form for the
benefit of, and in the name of, the Purchaser against the Purchaser’s payment to
the Company of the First Tranche Purchase Price by wire transfer of immediately
available funds in accordance with wire instructions provided by the Company to
the Purchaser prior to the First Tranche Closing.  

2.4Second Tranche Closing.  Subject to the satisfaction or waiver of the
conditions set forth herein, the Second Tranche Closing shall take place at the
offices of Cooley llp, 4401 Eastgate Mall, San Diego, California 92121, or at
such other place as the Company and the Purchaser may agree in writing, on the
date on which the HTG Qualified Financing closes (the date on which the Second
Tranche Closing actually occurs being referred to herein as the “Second Tranche
Closing Date”), but in no event later than six months following the First
Tranche Closing Date.  At the Second Tranche Closing, the Company shall instruct
its transfer agent to credit the Second Tranche Shares in book entry form for
the benefit of, and in the name of, the Purchaser against the Purchaser’s
payment to the Company of the Second Tranche Purchase Price by wire transfer of
immediately available funds in accordance with wire instructions provided by the
Company to the Purchaser prior to the Second Tranche Closing.  

3.

Representations, Warranties and Covenants of the Company.

The Company hereby represents and warrants to the Purchaser as of each
applicable Closing Date as follows:

3.1Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business.  The Company is duly qualified to transact business as a
corporation and is in good standing in each jurisdiction in which the failure so
to qualify would have a Material Adverse Effect upon the Company’s ability to
perform its obligations under this Agreement. Neither the Company nor any
Subsidiary is in violation nor default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.

3.2Authorization; Due Execution.  The Company has the requisite corporate power
and authority to enter into this Agreement and to perform its obligations under
the terms of this Agreement.  All corporate action on the part of the Company,
its officers, directors and, if applicable, stockholders, necessary for the
authorization, execution and delivery of this Agreement has been taken.  This
Agreement has been duly authorized, executed and delivered by the Company and,
upon due execution and delivery by the Purchaser, this Agreement will be a valid
and binding obligation of the Company, enforceable against the Company in
accordance

6.

--------------------------------------------------------------------------------

 

with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles.

3.3Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.3.  The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.  If the
Company has no subsidiaries, all other references to the Subsidiaries in this
Agreement shall be disregarded.

3.4Capitalization. Except as may be set forth in the SEC Filings, the Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of employee stock
options under the Company’s stock option plans, the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  Except as may be set forth in the SEC Filings, no Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by this Agreement.  Except
as may be set forth in the SEC Filings, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Shares will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchaser) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all applicable federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  Assuming the accuracy of the
Purchaser’s representations and warranties set forth in Sections 4.3 and 4.4
hereof, no further approval or authorization of any stockholder, the board of
directors of the Company or others is required for the issuance and sale of the
Shares.  Except as may be set forth in the SEC Filings, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

3.5Valid Issuance of Stock. The Shares, when issued, sold and delivered in
accordance with the terms of Section 2 hereof for the consideration and on the
terms and conditions set forth herein, will be duly and validly authorized and
issued, fully paid and nonassessable, free and clear of all Liens (other than
any Liens that may be created by or imposed upon the Purchaser or its
Affiliates), and, based in part upon the representations of the

7.

--------------------------------------------------------------------------------

 

Purchaser in this Agreement, will be issued in compliance with all applicable
United States federal and state securities laws.  

3.6No Defaults.  There exists no default under the provisions of any instrument
or agreement evidencing, governing or otherwise relating to any material
indebtedness of the Company, or with respect to any other agreement, a default
under which would have a material adverse effect upon the Company’s ability to
perform its obligations under this Agreement.

3.7SEC Filings; Financial Statements.  The Company has timely filed with the SEC
all SEC Filings.  The SEC Filings were prepared in accordance with and, as of
the date on which each such SEC Filing was filed with the SEC, complied in all
material respects with the applicable requirements of the Exchange Act.  None of
such SEC Filings, at the time filed, contained an untrue statement of a material
fact, or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of the
Company included in the SEC Filings comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal
year-end audit adjustments (which are not expected to be material either
individually or in the aggregate).

3.8Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective and applicable to the Company as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof and as of the
applicable Closing Date.  The Company and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and its Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
its Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the SEC’s rules and forms.  The
Company’s certifying officers have evaluated the effectiveness of the disclosure
controls and procedures of the Company and its Subsidiaries as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”).  The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers

8.

--------------------------------------------------------------------------------

 

about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the  internal
control over financial reporting of the Company and its Subsidiaries.

3.9Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with any
Governmental Authority on the part of the Company is required in connection with
the consummation of the transactions contemplated by this Agreement, except for
such notices required or permitted to be filed with certain United States state
and federal securities commissions after the Effective Date, which notices (if
required) will be filed on a timely basis.

3.10No Conflict.  The Company’s execution, delivery and performance of this
Agreement does not violate (i) any provision of the Company’s Amended and
Restated Certificate of Incorporation or Amended and Restated Bylaws, each as
amended as of the date hereof (copies of which have been filed with the SEC),
(ii) any provision of any order, writ, judgment, injunction, decree,
determination or award to which the Company is a party or by which it is bound,
or (iii) to the Company’s knowledge, any law, rule or regulation currently in
effect having applicability to the Company.

3.11Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Filings, except as specifically disclosed in a subsequent SEC Filing filed prior
to the date hereof: (i) there has been no event, occurrence or development that
has had or that would reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the SEC, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans timely reported pursuant to Section 16 of the Exchange Act at least
one (1) trading day prior to the date that this representation is made.  Other
than with respect to that certain Master Assay Development, Commercialization
and Manufacturing Agreement, in negotiation between the parties or executed on
or about the date hereof, by and between QIAGEN Manchester Limited and the
Company (the “Development Agreement”), the Company does not have pending before
the SEC any request for confidential treatment of information.  Except for the
issuance of the Shares contemplated by this Agreement and the entry into the
Development Agreement, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) trading day prior to the date that this representation is made.

9.

--------------------------------------------------------------------------------

 

3.12Litigation. Except as may be set forth in the SEC Filings, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the transactions contemplated by this Agreement or the Shares or (ii) would,
if there were an unfavorable decision, have or reasonably be expected to result
in a Material Adverse Effect.  Neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current director or officer of the Company.  The
SEC has not issued any stop order or other order suspending the effectiveness of
any registration statement filed by the Company or any Subsidiary under the
Exchange Act or the Securities Act.

3.13Tax Status. The Company and its Subsidiaries each (i) has made or filed all
United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

3.14Intellectual Property. The Company and its Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the SEC
Filings as necessary or required for use in connection with their respective
businesses (collectively, the “Intellectual Property Rights”).  Except as would
not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any of its Subsidiaries has received a notice (written or otherwise)
that any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within three
(3) years from the date of this Agreement.  Except as disclosed in the SEC
Filings or with respect to a matter occurring after the date hereof which has
been promptly disclosed in writing to the Purchaser prior to the Second Tranche
Closing, neither the Company nor any of its Subsidiaries has received, since the
date of the latest audited financial statements included within the SEC Filings,
a written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person, and to the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

10.

--------------------------------------------------------------------------------

 

3.15Compliance. Except as may be set forth in the SEC Filings, neither the
Company nor any Subsidiary: (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or
order of any court, arbitrator or other governmental authority or (iii) is or
has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as would not have or reasonably be expected to result in a Material
Adverse Effect.

3.16Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company in violation of Regulation M of the Exchange Act.

3.17FDA; FDCA.

(a)The Company and its Subsidiaries are conducting and have conducted their
business and operations in material compliance with the Federal Food, Drug, and
Cosmetic Act, 21 U.S.C. §301 et. seq., and all applicable regulations
promulgated by the United States Food and Drug Administration (“FDA”)
(collectively, the “FDA Law and Regulations”) and comparable foreign regulatory
or governmental authorities.

(b)Except as set forth on Schedule 3.17(b) or as may be set forth in an
applicable SEC Filing, neither the Company nor its Subsidiaries has received any
notice or communication from the FDA alleging noncompliance with any applicable
FDA Law and Regulation.  The Company and its Subsidiaries are not subject to any
enforcement, regulatory or administrative proceedings by the FDA or any
comparable foreign regulatory or governmental authority and, to the knowledge of
the Company, no such proceedings have been threatened.  There is no civil,
criminal or administrative action, suit, demand, claim, complaint, hearing,
investigation, demand letter, warning letter, proceeding or request for
information pending against Company or its Subsidiaries, and, to the knowledge
of the Company, the Company and its Subsidiaries have no liability (whether
actual or contingent) for failure to comply with any FDA Law and Regulation or
any law or regulation of a comparable foreign regulatory or governmental
authority.  There is no act, omission, event, or circumstance of which the
Company or its Subsidiaries have knowledge that would reasonably be expected to
give rise to or lead to any such action, suit, demand, claim, complaint,
hearing, investigation, notice, demand letter, warning letter, proceeding or
request for information or any such liability.  There has not been any violation
of any FDA Law and Regulation or any law or regulation of a comparable foreign
regulatory or governmental authority by the Company or its Subsidiaries in

11.

--------------------------------------------------------------------------------

 

their product development efforts, submissions, record keeping and reports to
FDA or a comparable governmental authority that would reasonably be expected to
require or lead to investigation, corrective action or enforcement, regulatory
or administrative action that would result in a Material Adverse Effect. To the
knowledge of  Company, there are no civil or criminal proceedings relating to
the Company or its Subsidiaries or any Company or Subsidiary employee which
involve a matter within or related to the FDA’s jurisdiction or the jurisdiction
of any comparable governmental authority.

3.18Regulatory Permits. Except as set forth in the SEC Filings, the Company and
the Subsidiaries possess all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Filings, except where the failure to possess such permits would not reasonably
be expected to result in a Material Adverse Effect, and neither the Company nor
any Subsidiary has received any notice of proceedings relating to the revocation
or modification of any such permit.

3.19Foreign Corrupt Practices; Office of Foreign Assets Control. Neither the
Company nor any Subsidiary, nor to the knowledge of the Company or any
Subsidiary, any agent or other person acting on behalf of the Company or any
Subsidiary, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any person acting on its behalf of which the Company is aware) which is  in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or Affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

3.20Accountants.  The Company’s independent registered accounting firm is
identified in the SEC Filings.  To the knowledge of the Company, such accounting
firm: (i) is a registered public accounting firm as required by the Exchange Act
and (ii) will express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the fiscal year ending December 31,
2016.

3.21Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged.  Neither the Company nor any Subsidiary has been
notified that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

3.22Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as

12.

--------------------------------------------------------------------------------

 

amended.  The Company shall conduct its business in a manner so that it will not
become an “investment company” subject to registration under the Investment
Company Act of 1940, as amended.

3.23Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement and of the transactions contemplated
by the Development Agreement, neither the Company nor any other Person acting on
its behalf has provided the Purchaser or its agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information. All of the disclosure furnished by or on behalf of the
Company to the Purchaser regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that the Purchaser does not make or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.

4.

Representations, Warranties and Covenants of the Purchaser.

The Purchaser hereby represents and warrants to the Company as of each Closing
Date as follows:

4.1Organization and Good Standing.  The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization, and has all requisite corporate power and
authority to carry on its business.

4.2Authorization; Due Execution.  The Purchaser has the requisite corporate
power and authority to enter into this Agreement and to perform its obligations
under the terms of this Agreement.  All corporate action on the part of the
Purchaser, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement have been taken.  This
Agreement has been duly authorized, executed and delivered by the Purchaser,
and, upon due execution and delivery by the Company, this Agreement will be a
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles.

4.3No Current Ownership in the Company.  Other than the Shares acquired or to be
acquired under this Agreement, the Purchaser does not own any shares of Common
Stock or any Common Stock Equivalents as of immediately prior to the applicable
Closing.

4.4Purchase Entirely for Own Account.  The Shares to be purchased by the
Purchaser at the applicable Closing are being acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  The Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third party, with respect to the Shares,
if issued.

13.

--------------------------------------------------------------------------------

 

4.5Disclosure of Information.  The Purchaser has received all the information
that it has requested and that it considers necessary or appropriate for
deciding whether to enter into this Agreement and to acquire the Shares.  The
Purchaser further represents that it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Shares.

4.6Investment Experience.  The Purchaser acknowledges that it can bear the
economic risk of its investment and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares.  The Purchaser has not been organized
solely for the purpose of acquiring the Shares.

4.7Accredited Investor.  The Purchaser is an “accredited investor” as such term
is defined in Rule 501 of the General Rules and Regulations promulgated by the
SEC pursuant to the Securities Act.

4.8Restricted Securities.  The Purchaser understands that:

(a)the Shares will not be registered under the Securities Act by reason of a
specific exemption therefrom, and that the Purchaser must, therefore, bear the
economic risk of such investment, unless and until a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration, such as under Rule 144 of the Securities Act (“Rule 144”);

(b)the Shares, whether represented by a physical stock certificate or in book
entry form, will be endorsed, stamped or otherwise notated with the following
legends (in addition to any legend required by applicable state securities
laws):

(i)THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
THE ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

(ii)THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO, AND TRANSFERABLE ONLY IN
ACCORDANCE WITH, THE TERMS AND CONDITIONS OF A CERTAIN STOCK PURCHASE AGREEMENT
BY AND BETWEEN THE STOCKHOLDER AND THE COMPANY.  COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

(c)The Company will instruct its transfer agent not to register the transfer of
any Shares unless (1) the conditions specified in the legend contained in
Section 4.8(b)(i) are satisfied and (2) (A) such Shares are transferred to a
Person that is not bound or required to be bound by the restrictions contained
in Sections 7 and 8 hereof or (B) the Standstill Term and the Lock-Up Term have
expired or terminated, provided that any transfer described in the foregoing
clause (A) or (B) also shall have been in compliance with all applicable
provisions of this Agreement.

14.

--------------------------------------------------------------------------------

 

4.9No Short Sales.  The Purchaser has not engaged, and will not engage, in any
short sales of the Common Stock within the three month period prior to the
applicable Closing Date.

4.10No Legal, Tax or Investment Advice.  The Purchaser understands that nothing
in the SEC Filings, this Agreement or any other materials presented to the
Purchaser in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice and that independent legal counsel has reviewed
these documents and materials on the Purchaser’s behalf.  The Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

5.

Conditions to the Company’s Obligations at Closing.

The Company’s obligation to sell, issue and deliver the Shares to the Purchaser
at each Closing shall be subject to the following conditions, to the extent not
waived by the Company:

5.1Representations and Warranties. The representations and warranties made by
the Purchaser in Section 4 hereof shall be true and correct in all material
respects on the applicable Closing Date.  

5.2Obligations. The Purchaser shall have performed and complied with all
obligations and conditions required to be performed and complied with by the
Purchaser under this Agreement on or prior to the applicable Closing Date.

6.

Conditions to the Purchaser’s Obligations At Closing.  

The Purchaser’s obligation to tender payment of the First Tranche Purchase Price
and the Second Tranche Purchase Price, as applicable, and accept delivery of the
Shares at the applicable Closing shall be subject to the following conditions,
to the extent not waived by the Purchaser:

6.1Representations and Warranties.  The representations and warranties made by
the Company in Section 3 hereof shall be true and correct in all material
respects on the applicable Closing Date.  

6.2Obligations. The Company shall have performed and complied with all
obligations and conditions to be performed and complied with by the Company
under this Agreement on or prior to the applicable Closing Date.

7.

Restrictions on Beneficial Ownership.

7.1Standstill. During the Standstill Term, neither the Purchaser nor any of its
Affiliates (collectively, the “Standstill Parties”) will (and the Purchaser
shall cause its Affiliates not to), except to the extent expressly authorized in
advance by Board Approval:

(a)directly or indirectly acquire beneficial ownership of any Shares of Then
Outstanding Common Stock, and/or any Common Stock Equivalents, or make a tender,
exchange or other offer to acquire Shares of Then Outstanding Common Stock
and/or Common

15.

--------------------------------------------------------------------------------

 

Stock Equivalents; provided, however, that an acquisition of shares of Common
Stock pursuant to a stock split, a stock dividend or a recapitalization of the
Company shall not be deemed to violate the provisions of this Section 7;

(b)directly or indirectly seek to have called any meeting of the stockholders of
the Company, propose or nominate any person for election to the Company’s Board
of Directors or cause to be voted any Shares of Then Outstanding Common Stock in
favor of any person for election to the Company’s Board of Directors whose
nomination has not been approved in advance by Board Approval;

(c)directly or indirectly, solicit proxies or consents, or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act), without prior Board Approval, or in opposition to the
recommendation of the Company’s Board of Directors, with respect to any matter,
or seek to advise or influence any Person, in each case with respect to voting
of any Shares of Then Outstanding Common Stock of the Company;

(d)deposit any Shares of Then Outstanding Common Stock in a voting trust or
subject any Shares of Then Outstanding Common Stock to any arrangement or
agreement with respect to the voting of such Shares of Then Outstanding Common
Stock (other than as expressly contemplated by this Agreement);

(e)propose (i) any merger, consolidation, business combination, tender or
exchange offer, purchase of the Company’s assets or businesses, or similar
transaction involving the Company or (ii) any recapitalization, restructuring,
liquidation or other extraordinary transaction with respect to the Company;

(f)act in concert with any Third Party to take any action in clauses (a) through
(e) above, or form, join or in any way participate in a “partnership, limited
partnership, syndicate, or other group” within the meaning of Section 13(d)(3)
of the Exchange Act; or

(g)enter into discussions, negotiations, arrangements or agreements with any
Third Party relating to the foregoing actions referred to in (a) through (f)
above; provided, however, that nothing contained in this Section 7.1 prohibits
the Purchaser or its Affiliates from acquiring a company or business that owns
Shares of Then Outstanding Common Stock and/or Common Stock Equivalents provided
that any such securities of the Company so acquired will be subject to the
provisions of this Section 7.

7.2Standstill Term.  As used in this Agreement, the “Standstill Term” means the
period commencing on the date of this Agreement and continuing until the
occurrence of the earliest to occur of:

(a)the date that is six (6) months after the First Tranche Closing Date;
provided, however, that if the Second Tranche Closing occurs during such six (6)
month period, then the Standstill Term shall extend to the date that is nine (9)
months after the Second Tranche Closing Date;

16.

--------------------------------------------------------------------------------

 

(b)provided that none of the Standstill Parties has materially violated
Section 7.1, the date on which a Third Party publicly announces a tender,
exchange or other offer  for the Common Stock or proposal that, if consummated,
would result in a Change of Control;

(c)the date that the Company publicly announces that it has entered into a
letter of intent relating to a Change of Control, publicly announces its intent
to do so or publicly announces that it is pursuing a transaction that would
reasonably be expected to result in a Change of Control;

(d)the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(e)a liquidation or dissolution of the Company.

8.

Restrictions on Dispositions.

8.1Lock-Up.  During the Lock-Up Term, except to the extent expressly authorized
by prior Board Approval, the Purchaser shall not, and shall cause its Affiliates
not to, Dispose of (x) any of the Shares, together with any shares of Common
Stock issued in respect thereof as a result of any stock split, share exchange,
merger, consolidation or similar recapitalization, and (y) any Common Stock
issued as (or issuable upon the exercise of any warrant, right or other security
that is issued as) a dividend or other distribution with respect to, or in
exchange or in replacement of, the shares of Common Stock described in clause
(x) of this sentence (collectively, the “Lock-Up Securities”); provided,
however, that the foregoing shall not prohibit the Purchaser from (A)
transferring Lock-Up Securities to a Permitted Transferee, provided that any
Lock-Up Securities so transferred remain subject to the provisions of this
Section 8, or (B) Disposing of any Lock-Up Securities in order to reduce the
beneficial ownership of the Standstill Parties to 19.9%, or such lesser
percentage as advised in good faith and in writing by the Purchaser’s certified
public accountants that would be necessary pursuant to applicable accounting
rules and guidelines so as to not require the Purchaser to include in its
financial statements its portion of the Company’s financial results, of the
Shares of Then Outstanding Common Stock.

8.2Lock-Up Termination.  As used in this Agreement, the “Lock-Up Term” means,
with respect to a Lock-Up Security, the period commencing on the date of this
Agreement and continuing until the occurrence of the earliest to occur of:

(a)the date that is twelve (12) months after the applicable Closing Date at
which such Lock-Up Security is purchased;

(b)immediately prior to the consummation of a Change of Control;

(c)a liquidation or dissolution of the Company; and

(d)the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act.

17.

--------------------------------------------------------------------------------

 

8.3Certain Tender Offers.  Notwithstanding any other provision of this Section
8, this Section 8 shall not prohibit or restrict any Disposition of Shares of
Then Outstanding Common Stock and/or Common Stock Equivalents by the Standstill
Parties into (a) a tender offer by a Third Party which is not opposed by the
Company’s Board of Directors (but only after the Company’s filing of a Schedule
14D-9, or any amendment thereto, with the SEC disclosing the recommendation of
the Company’s Board of Directors with respect to such tender offer) or (b) an
issuer tender offer by the Company.

9.

Miscellaneous.

9.1Survival. The representations and warranties contained herein shall survive
each Closing and the delivery of the Shares thereat.

9.2Waivers and Amendments.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of both the Company and the Purchaser.

9.3Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

9.4Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of law principles that would result in the application of the laws of another
jurisdiction.

9.5Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument.  Facsimile and electronic (PDF)
signatures shall be as effective as original signatures.

9.6Successors and Assigns.  Neither this Agreement nor any rights or obligations
hereunder may be assigned or otherwise transferred by either party without the
prior written consent of the other party.  Subject to the preceding sentence,
the rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties.  Any assignment not in accordance with this Agreement shall be void.

9.7Entire Agreement.  This Agreement constitutes the entire understanding and
agreement between the parties with respect to the subject matter hereof and
neither party will be liable or bound to the other party in any manner by any
oral or written warranties, representations, or covenants except as specifically
set forth herein.

9.8Payment of Fees and Expenses.  Each of the Company and the Purchaser shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable

18.

--------------------------------------------------------------------------------

 

attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled. The Company shall pay all transfer
agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company), stamp taxes and
other taxes and duties levied in connection with the delivery of any Shares to
the Purchaser.

9.9Broker’s Fee. Each of the Company and the Purchaser hereby represents that
there are no brokers or finders entitled to compensation in connection with the
sale of the Shares, and each party shall indemnify the other party for any such
fees for which such party is responsible.

9.10Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified; (ii) upon transmission when sent by confirmed facsimile if sent
during normal business hours of the recipient, and if sent at a time other than
the normal business hours of the recipient, then on the day on which normal
business hours of the recipient next commence; (iii) seven calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) two business days after deposit with an internationally
recognized overnight courier with written verification of receipt.  All
communications shall be sent to the other party hereto at the mailing address or
facsimile number set forth below, or at such other mailing address or facsimile
number as such party may designate by 10 days’ advance written notice to the
other party hereto.

(a)If to the Company, notices shall be addressed to:

HTG Molecular Diagnostics, Inc.

3430 E. Global Loop

Tucson, AZ 85706

Attn:  Chief Executive Officer

Facsimile:  (520) 547-2837

With a copy to:

 

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Steven M. Przesmicki, Esq.

Facsimile: (858) 550-6420

19.

--------------------------------------------------------------------------------

 

(b)If to the Purchaser, notices shall be addressed to:

QIAGEN NORTH AMERICAN HOLDINGS, INC.

19300 Germantown Road

Germantown, MD  20874

Attention:  General Counsel

 

With copies to:

Dr. Philipp von Hugo

QIAGEN GmbH

QIAGEN Strasse 1

40724 Hilden

Germany

Facsimile:  011 49 2103 29 21844

 

With a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention:  Daniel Follansbee

Facsimile: 617-542-2241

9.11Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

9.12Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATION OR WARRANTY TO THE OTHER PARTY OF ANY NATURE, EXPRESS
OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.

9.13Limitation of Liability.  NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM
THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT.

9.14WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

[Signature Page Follows]

 

 

20.

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Stock Purchase Agreement
to be executed by their duly authorized representatives as of the day and year
first above written.

HTG Molecular Diagnostics, Inc.

 

By:

/s/ Timothy B. Johnson

 

Timothy B. Johnson

 

President and Chief Executive Officer

 

QIAGEN North American Holdings, Inc.

 

By:

/s/ Roland Sackers

 

Roland Sackers

 

Chief Financial Officer QIAGEN

 

 